DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A, corresponding to claims 1-18, in the reply filed on 9/21/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the term “close to” renders the claims indefinite as it imparts a range of values to the claim term that are undefined.  For example in claim 11, it is unclear what would or would not correspond to “close to 90”.  The limitation is a term of degree that is only defined when referring to “close to 0” and as such it is unclear whether or not Applicant intends to have the same special definition applied in its use hereto.  As such, its use in the claim renders it indefinite.  Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7-9, 11-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2017/0265961 A1).
Regarding claim 1, Kato et al discloses a dental treatment apparatus 100 (e.g. embodiment of paragraphs [0161], combining embodiments of Figs. 14-15) comprising; a drive unit (13) capable of forward rotation drive in which a cutting tool (5) held by a head (2)  of a handpiece (10) is rotated in a cutting direction and reverse rotation drive in which the cutting tool is rotated in a non-cutting direction (see citations below); a control unit (11) configured to control the drive unit configured to drive the cutting tool; a load detector (e.g. load detector of step S142, Fig. 14) configured to detect a load applied to the cutting tool; and a cumulative rotation amount calculator configured to 
Kato, according to the combined embodiment of [0161] does not teach wherein when the cumulative amount of rotation calculated by the cumulative rotation amount calculator is equal to or greater than a reference amount of rotation while drive with the forward rotation drive and the reverse rotation drive being repeated is carried out, carry out predetermined control for eliminating twist of the cutting tool as required.
Kato, however, according to a second embodiment (see Fig. 13) teaches wherein when the cumulative amount of rotation calculated by the cumulative rotation amount calculator is equal to or greater than a reference amount of rotation (e.g. at the end of Set 2 at steps S133 and S134) while drive with the forward and reverse rotation drive being repeated is carried out, carry out predetermined control for eliminating twist of the cutting tool (e.g. control interpreted either as performing another drive pattern at S136 or stopping drive at steps S137; see also citations above).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kato of the combined embodiment to include Kato’s step of comparing the rotation to a reference amount of rotation, followed by carrying out predetermined control, as such modification would allow a drive set in the sequence to be followed based on intended rotation (in addition to load and or position), thereby providing desired cutting and fatigue minimizing effects of the specific driving set or sequence, independent of load and positioning of the tip. 
Regarding claim 2, Kato, as combined above, discloses wherein the predetermined control is defined as control for stopping drive of the cutting tool (e.g. stopping immediately or stopping after a subsequent drive, see Fig. 13).
Regarding claim 3, Kato, as combine above, discloses further comprising a notification unit (16/17) configured to give a notification to a user, wherein the predetermined control is defined as control for notifying that the cumulative amount of rotation calculated by the cumulative rotation amount calculator is equal to or greater than the reference amount of rotation (e.g. stopping or changing rotation result in a change in display 16 which notifies a user of the change). 
Regarding claim 4, Kato, as combined above, discloses wherein the predetermined control is defined as control for driving the cutting tool in a direction reverse to a rotation direction in which the cumulative amount of rotation calculated by the cumulative rotation amount calculator is equal to or greater than the reference amount of rotation (e.g. when switching to next set in sequence, which can encompass both forward and reverse rotation).
Regarding claim 7, Kato, as combined above, discloses wherein the predetermined control is defined as control for the forward rotation drive or the reverse rotation drive such that the cumulative amount of rotation calculated by the cumulative rotation amount calculator attains to zero or is close to zero (see [0109]).
Regarding claim 8, Kato, as combined above, discloses wherein the predetermined control is defined as control for the forward rotation drive or the reverse rotation drive such that the cumulative amount of rotation calculated by the cumulative rotation amount calculator is smaller than the reference amount of rotation (e.g. in instance where cumulative rotation is less than a total expected rotation of the set because the tool reaches the tooth apex; e.g. set is incomplete when apex is reached). 
Regarding claim 9, Kato, as combined above, discloses wherein the control unit can change a value of at least one of the reference load, the reference amount of rotation, the first amount of rotation, and the second amount of rotation (see [0134] and [0143]).  
Regarding claim 11, Kato, as combined above, discloses wherein the first amount of rotation is at least close to any one of 90 degrees, 120 degrees, 150 degrees, and 180 degrees, and the second amount of rotation is at least close to any one of 20 degrees, 30 degrees, 50 degrees, 90 degrees, 120 degrees, and 150 degrees (see examples in Figs. 9a-12).
Regarding claim 12, Kato, as combined above, discloses wherein the reference amount of rotation is set based on an angle of break of the cutting tool (see [0046] and citations above).
Regarding claim 13, Kato, as combined above, discloses wherein the control unit can change the reference amount of rotation in accordance with a type of the cutting tool (see [0050]; drive pattern (rotation) can be changed based on size of tool). 
Regarding claim 14, Kato, as combined above, discloses a position detector (12) configured to detect a position of a tip end of the cutting tool within a root canal by electrical measurement of a root canal length, wherein the control unit is configured to change a value of at least one of the reference load, the reference amount of rotation, the first amount of rotation, and the second amount of rotation in accordance with the position detected by the position detector (see [0143] and Fig. 15).
Regarding claim 16, Kato, as combined above, discloses wherein the control unit is configured to control the drive unit to carry out the reverse rotation drive or drive for 
Regarding claim 17, Kato, as combined above, discloses wherein the cumulative rotation amount calculator calculates the cumulative amount of rotation based on the number of times of drive in the forward rotation drive and the reverse rotation drive (see citations above; rotations per set).
Regarding claim 18, Kato, as combined above, does not teach wherein the cumulative rotation amount calculator resets the calculated cumulative amount of rotation to zero when the position detector detects removal of the cutting tool from the root canal or raise of the position of the tip end of the cutting tool in the root canal to a predetermined position as required.  
Kato, however, according to a modification according to Fig. 16, discloses wherein the cumulative rotation amount calculator resets the calculated cumulative amount of rotation to zero when the position detector detects removal of the cutting tool from the root canal or raise of the position of the tip end of the cutting tool in the root canal to a predetermined position (see [0149]-[0155]; cumulative rotation calculator (monitoring of Sets/rotations) resets when tip is moved (raised or lowered) into various regions (see Fig. 16) in order to count the rotations of the set in each region.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kato, as combined above, to include Kato’s region based driving parameter changes, as explained above, as such modification would allow for driving of the tool based on expected location and root geometry, providing .  
Claims 5-6, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al in view of Katsuda et al (US 2015/0086937 A1).
Regarding the above claims, Kato et al, as modified above, discloses all the features of the claimed invention, including wherein the control unit is configured to have the cutting tool driven in a changed drive pattern and to change the drive pattern back to a previous drive pattern when the cumulative amount of rotation calculated by the cumulative rotation amount calculator is equal to or greater than the reference amount of rotation (e.g. S137, Fig. 13; method is sent back to first drive pattern; per claim 6); wherein the control unit can change a value of at least one of the reference load, the reference amount of rotation, the first amount of rotation, the second amount of rotation, the third amount of rotation, and the fourth amount of rotation (e.g. at least rotation can be changed, see [0134], Fig. 14; per claim 10); and further comprising a position detector (12) configured to detect a position of a tip end of the cutting tool within a root canal by electrical measurement of a root canal length, wherein the control unit is configured to change a value of at least one of the reference load, the reference amount of rotation, the first amount of rotation, the second amount of rotation, the third amount of rotation, and the fourth amount of rotation in accordance with the position detected by the position detector (see [0143] and Fig. 15; per claim 15).  However, Kato does not teach wherein the predetermined control is defined as control for change to a drive pattern in which drive of the cutting tool is continued in the forward rotation drive regardless of the result obtained by the load detector until reaching a predetermined 
Katsuda, however, teaches a dental treatment apparatus (see Figs. 1 and 13), wherein a control unit (11) is configured to implement predetermined control, wherein the predetermined control is defined as control for change to a drive pattern in which drive of the cutting tool is continued in the forward rotation drive regardless of the result obtained by the load detector until reaching a predetermined third amount of rotation and drive of the cutting tool is switched to the reverse rotation drive until reaching a predetermined fourth amount of rotation greater than the third amount of rotation when the load applied to the cutting tool and detected by the load detector in the forward rotation drive of the cutting tool up to the third amount of rotation is equal to or greater than the reference load (see [0113]-[0115]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kato to include Katsuda’s predetermined control parameters as explained above, as such modification would further enhance tooth cutting efficiency (see Katsuda citations above). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2008/0254404 teaches a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.